No. 13694
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1977


WESTERN LITHO, a Montana
 corporation, et al.,
                   Plaintiffs and Appellants,


THE BOARD OF COUNTY COMMISSIONERS
OF YELLOWSTONE COUNTY, MONTANA et al.,
                   Defendants and Respondents.


Appeal from:        District Court of the Thirteenth Judicial
                     District,
                    Hon. LeRoy L. McKinnon, Judge presiding.
Counse of Record:
      For Appellant:
          Hibbs, Sweeney & Colberg, Billings, Montana
          Maurice Colberg argued, Billings, Montana
      For Respondents:
          Morrow, Nash and Sedivy, Bozeman, Montana
          Edmund P. Sedivy argued, Bozeman, Montana
          C. W. Jones argued, Deputy County Attorney,
           Billings, Montana


                                  Submitted:      September 23, 1977
                                                  ' ,, p
                                                  i-
                                       Decided:   .)v   1   A   8 377
Filed: , L I   -   - &Q-iT
                   : .+A%
M r . J u s t i c e John Conway Harrison delivered the Opinion of
the Court,


       P l a i n t i f f f i l e d a complaint i n the d i s t r i c t c o u r t ,

Yellowstone County, requesting a declaratory judgment.                               The

d i s t r i c t court dismissed the complaint on the ground p l a i n t i f f

lacked standing t o bring the a c t i o n and was not the r e a l party

in interest.        P l a i n t i f f appeals.

       P l a i n t i f f i s Western Litho, a p r i n t i n g establishment

located i n B i l l i n g s , Montana.        Defendants a r e the Board of

County Commissioners of Yellowstone County and The A r t c r a f t

P r i n t e r s , Inc., another p r i n t i n g firm loca ted i n Bozeman,

Montana.

       The f a c t s a s alleged i n the complaint a r e :

       For the two year period preceding January 1, 1976,

Campbell Calvert, d/b/a Laurel Outlook, a newspaper i n

Yellowstone County, h e r e i n a f t e r r e f e r r e d t o a s Calvert, had

the contract f o r l e g a l advertising, publications and p r i n t i n g

f o r Yellowstone County, and subcontracted the p r i n t i n g portion

of the work t o p l a i n t i f f .    Calvert a l s o submitted a bid f o r

t h e period commencing i n 1976 and agreed again t o subcontract

the p r i n t i n g t o p l a i n t i f f , i f h i s bid was accepted.        Plaintiff

contends C a l v e r t ' s bid was the only q u a l i f i e d bid on the e n t i r e

c o n t r a c t , and therefore the Board of County Commissioners was

required t o accept i t under sections 16-1230 through 1233, R.

C,M.   1947.     The Board, however, chose t o s p l i t the c o n t r a c t

and awarded the p r i n t i n g portion t o A r t c r a f t and t h e remainder

t o Calvert.
        P l a i n t i f f i n s t f h t e d a declaratory judgment a c t i o n ,

naming the Board and A r t c r a f t a s defendants and requesting

sections 16-1230, e t - s e q . , be i n t e r p r e t e d t o mean:

        "*   **        t h a t i f there i s a low bid from any newspaper
        f o r a l l of the l e g a l advertising, publications and
        p r i n t i n g work of the county and i f t h a t newspaper owns
        and operates a commercial p r i n t i n g establishment,
        then a l l of the county l e g a l a d v e r t i s i n g , publications
        and p r i n t i n g work must be awarded t o t h a t p a r t i c u l a r
        newspaper and the c o n t r a c t cannot be divided i n t o two
        p a r t s , one f o r l e g a l advertising and publications and
        the o t h e r f o r p r i n t i n g and f u r t h e r t h a t the phrase
        I
          commercial p r i n t i n g establishment' a s used i n 516-1230
        does not contemplate t h a t a l l of the p r i n t i n g work
        must be accomplished by the p a r t i c u l a r newspaper upon
        i t s premises but may be subcontracted t o other q u a l i f i e d
        firms ,     'I



        Defendants moved f o r dismissal of the complaint on the

grounds t h a t p l a i n t i f f lacked standing t o sue and was not the

r e a l party i n i n t e r e s t .   P l a i n t i f f subsequently moved t o amend

i t s complaint t o add Calvert a s a party p l a i n t i f f and t o add

a prayer f o r l o s t prof i t s .      Without r u l i n g on p l a i n t i f f ' s

motion, the d i s t r i c t court granted the motion t o dismiss.

       The threshold question here i s whether p l a i n t i f f has the

r e q u i s i t e standing t o bring an a c t i o n under Montana's Uniform

Declaratory Judgments Act,               Section 93-8902, R.C.M.             1947

provides, so f a r a s i s p e r t i n e n t here:

        "Any person       ***           whose r i g h t s , s t a t u s o r other
        l e g a l r e l a t i o n s a r e affected by a s t a t u t e***
        may have determined any .question of construction
        o r v a l i d i t y a r i s i n g under the***                ***
                                                                    statute
        and obtain a declaration of r i g h t s , s t a t u s o r other
        l e g a l r e l a t i o n s thereunder. "

       T h e complaint a l l e g e s p l a i n t i f f has a contract with

Calvert f o r p r i n t i n g work conditioned upon t h e acceptance by

the Board of County Commissioners of C a l v e r t ' s e n t i r e bid.

Further, i t a l l e g e s C a l v e r t ' s e n t i r e bid was not accepted

because the Board acted i n contravention of sections 16-1230,

e t seq., R.C.M.        1947, i n accepting A r t c r a f t ' s bid f o r t h e

p r i n t i n g work.
       The United S t a t e s Supreme Court s t a t e d i n F l a s t v.

Cohen, 392 U.S.          83, 99, 88 S.Ct.          1942,1952, 20 L ed 2d 947,



       "* * * The        ' g i s t of t h e question of standing' i s
       whether the party seeking r e l i e Q has 'alleged such a
       personal stake i n the outcome of the controversy
       a s t o assure t h a t concrete adverseness which sharpens
       the presentation of issues upon which the court so
       l a r g e l y depends f o r illumination of d i f f i c u l t c o n s t i -
       t u t i o n a l questions.'       Baker v. Carr, 369 U.S. 186,
       204, 7 L Ed 2d 663, 82 S.Ct. 691 (1962)."

       Here p l a i n t i f f has alleged a s u b s t a n t i a l and personal

economic injury t h a t i s the d i r e c t r e s u l t of what i t claims

t o be the unlawful a c t i o n of the Board of County Commissioners.

The "concrete adverseness" required by Baker and F l a s t i s

assured.

       Defendants r e l y on Chovanak v. Matthews, 120 Mont. 520,

188 P.2d 582 (1948), f o r the proposition t h a t p l a i n t i f f lacks

standing t o seek a declaratory judgment.                        Such reliance i s

misplaced.        The Court i n Chovanak denied standing t o a c i t i z e n

who challenged the c o n s t i t u t i o n a l i t y of a law r e l a t i n g t o t h e

licensing of s l o t machines f o r c e r t a i n purposes.                  The Court

noted p l a i n t i f f ' s only i n t e r e s t was t h a t of a c i t i z e n , e l e c t o r ,

r e s i d e n t and taxpayer, and s t a t e d :

       "It i s held i n       Montana, a s i t i s held by the United
       S t a t e s Supreme    Court, and by c o u r t s throughout the
       nation, t h a t a      showing only of such i n t e r e s t i n the
       subject of the         s u i t a s the public generally has i s
       not sufficient         t o warrant t h e exercise of j u d i c i a l
       power.     * * *"      120 Mont. 527.

The i n s t a n t case is c l e a r l y distinguishable.               Here, p l a i n t i f f

a s s e r t s a r i g h t of a subcontractor under the s t a t u t e s governing

the l e t t i n g of bids f o r county p r i n t i n g work.            Far from being

shared with the public a t l a r g e , t h i s r i g h t i s shared by, a t

most, one other person, the contractor, Calvert.                             Plaintiff

has standing t o bring the a c t i o n f o r a declaratory judgment.
       Defendants concede Calvert i s t h e r e a l p a r t y i n i n t e r e s t ,

b u t t h e d i s t r i c t c o u r t dismissed t h e a c t i o n without g i v i n g

p l a i n t i f f a reasonable opportunity t o j o i n Calvert a s a p a r t y

plaintiff.       I n view of our holding, we f i n d it unnecessary t o

d i s c u s s t h e o t h e r questions on appeal.

       The order of t h e d i s t r i c t c o u r t i s reversed.         The case

i s remanded f o r f u r t h e r proceedings i n accordance with t h i s

opinion.




W e Concur: